Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-142472 PROSPECTUS SUPPLEMENT NO. 3 (to prospectus dated April 30, 2007) 3,927,120 Shares First Industrial Realty Trust, Inc. Common Stock This prospectus supplement supplements the prospectus dated April 30, 2007, as previously supplemented (the “Prospectus”), relating to the potential offer and sale from time to time of up to 3,927,120 shares of common stock of First Industrial Realty Trust, Inc. The table under the Selling Stockholders Section of the Prospectus is amended to replace the information regarding the named Selling Stockholders with the information set forth opposite their names below. Name Number of Shares and Units Owned Before the Offering Number of Shares Offered Hereby Old Lane US Master Fund L.P. (14) 180,883 180,883 Old Lane HMA Master Fund L.P. (15) 121,662 121,662 Old Lane Cayman Master Fund L.P. (16) 492,696 492,696 This prospectus supplement is not complete without, and may not be delivered or used except in connection with, the prospectus dated April 30, 2007, including any supplements or amendments to such prospectus.The date of this prospectus supplement is August 3, 2007.
